Citation Nr: 0621913	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-01 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied service connection 
for PSTD.  The veteran timely appealed this determination to 
the Board. 

In August 2002, the Board ordered further development in the 
veteran's case. Thereafter, it was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  In September 2003, the Board remanded the claim 
to the RO in Muskogee, Oklahoma for further development.  The 
requested development has been completed and the case has 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor that has been linked to 
the development of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the RO apprised the veteran of VA's 
duties to both notify and assist in correspondence, dated in 
a May 2004 letter.  In particular, the letter informed the 
veteran that to substantiate his claim for service connection 
for PTSD, he must demonstrate that he has a current diagnosis 
that is related to service.  The veteran was instructed to 
submit or identify evidence relevant to his claim, to include 
a statement from a doctor, private or VA.  The letter advised 
the veteran that VA must make reasonable efforts to assist 
him in getting evidence, including service medical records, 
VA out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  The 
veteran was told that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
includes records in his possession.  In addition, in a March 
2002 and January 2006 statement and supplement statement of 
the cases, respectively, the RO informed the veteran of the 
laws and regulations pertaining to his claim for service 
connection for PTSD.  Thus, the discussion contain in the May 
2004 letter, as well as the substance of information provided 
in the statement and supplemental statement of the cases, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim for service connection for 
PTSD.

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the May 2004 notice required by 
the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in June 2001, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled." 
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in processing with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection for residuals of a 
shell fragment wound to the left leg, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Regarding VA's duty to assist and the veteran's claim for 
service connection for PTSD, service medical and personnel 
records, post-service VA and private clinical treatment and 
examination reports, statements and testimony of the veteran 
have been associated with the claims file.  In addition, in 
August 2002, the Board ordered further development in the 
veteran's case.  Thereafter, it was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  In September 2003, the Board remanded the 
claims to the RO in Muskogee, Oklahoma for further 
development, to include contacting The United States Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)) in an attempt to corroborate the 
veteran's alleged stressors.  The appellant has not reported 
that any other pertinent evidence might be available.  
Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.

II.  Factual Background

The veteran contends that he has PTSD as a result of several 
stressful events that occurred during his active duty with 
the United States Army in the Republic of Vietnam while 
stationed with the 2nd Battalion, 6th Infantry Regiment 
(i.e., 2/60th Inf.) in Tan Tru as a communication specialist.  
(Parenthetically, the Board observes that the veteran 
reported that when he first arrived in the Republic of 
Vietnam, he was assigned to the 9th Infantry division, 9th 
Signal Battalion).  

The veteran's stressors are the following:  1)  From 
approximately January to August 1969, while with the 2/60th 
Inf. at Tan Tru, the base was attacked by mortars, rockets 
and small arms and or rocket propelled grenades (RPGs) 
approximately two to three times a week.  During these 
attacks, United States service personnel took casualties (the 
veteran indicated that he saw people getting dismembered); 
(2)  In approximately March or April 1969, during the Tet 
Offensive, while stationed with the 2nd Battalion, 60th 
Infantry at Tan Tru, the base was attacked, the perimeter was 
breached, and the communications bunker he was in was 
attacked by a person with a satchel charge, who was shot at 
by the veteran and others who were defending the bunker.  A 
witness to the event was a "PFC Cooper;" and (3)  In 
approximately June or July 1979, while on a mail run from Tan 
Tru to Dong Tam, the truck the veteran was in turned over and 
he was under enemy fire for approximately forty-five minutes 
while being rescued (see, April 2002 statement from the 
veteran to the RO).

The veteran also contends that he has PTSD is a result of 
witnessing a hurricane/ tsunami in late 1969 or early 1970 
while assigned to the 9th Division at Scofield Barracks in 
Hawaii.  

Service medical records are entirely negative for any 
subjective complaints, clinical findings or diagnosis of a 
combat-related injury and any psychiatric pathology, to 
include PTSD. 

Service personnel records, to include the veteran's DD 214, 
Report of Transfer or Discharge, do not show that he was 
awarded a combat-specific service award, such as the Combat 
Infantryman Badge, Purple Heart Medal, or Bronze Star or Army 
Commendation Medals with  "V" device for valor in combat.  
According to his DD Form 214, the veteran served in the 
Republic of Vietnam from March 11, 1969 to August 19, 1969; 
the veteran was enroute to Vietnam on February 15, 1969.  He 
was assigned to Company B, 9th Signal Battalion, 9th Infantry 
Division on March 21, 1969, and his military occupational 
specialty was a lineman.  He participated in the 9th and 11th 
Unnamed Campaigns and the TET 69 Counter Offensive.  The 
veteran was awarded the National Defense Medal, Vietnam 
Service Medal and Army Commendation Medal---which he received 
for outstanding achievement in connection with military 
operations from May 10, to June 10th, 1969, while assigned to 
Company B, 9th Signal Battalion (see, General Orders Number , 
7158, dated June 21, 1969).  These records also reflect that 
the veteran was assigned to USARPAC-Hawaii, Company D, 29th 
Support Battalion from August 19th, 1969 to August 13th, 
1970.  

Post-service VA and private treatment and examination 
reports, dating from December 1970 to October 2005, reflect 
that the veteran gave a history of having sustained several 
traumas, both pre and post-service, such childhood abuse, 
being civilian violence in which he was shot, exposure to 
enemy fire and witnessing deaths of soldiers and enemy 
combatants during his service in the Republic of Vietnam, and 
witnessing a tsunami in Hawaii, motor vehicle accidents and 
an earthquake in California, and being in close proximity to 
the Oklahoma City bombing.  

A February 1996 VA examiner determined, after a review of the 
claims files, a recitation of the foregoing history by the 
veteran and a mental status evaluation of the appellant, that 
he did not meet the diagnostic criteria for PSTD because he 
did not have a specific incident that he relived in his 
nightmares or intrusive thoughts.  The VA examiner entered an 
Axis I diagnosis of polysubstance dependence in partial 
remission. 

The first post-service evidence of the veteran having been 
diagnosed with PTSD was in June 2000, when he was admitted to 
a VA facility.  At that time, the veteran was diagnosed with 
chronic and severe PTSD, after he gave a history of his base 
being attacked by a man with a satchel charge and witnessing 
a tsunami in Hawaii  during and on his way home from The 
Republic of Vietnam, respectively.  

An October 2000 VA psychiatric evaluation report reflects 
that the veteran's medical records were reviewed.  At that 
time, the veteran gave a history of having been a 
communications specialist with the 9th Infantry Battalion in 
Vietnam, which received daily hostile fire.  He related that 
after the 9th Infantry Division was deactivated in early 
1970, he was assigned to Hawaii, where he drove a jeep until 
he was discharged.  The veteran also related several post-
service traumas, such as being in an earthquake and motor 
vehicle accidents and in close proximity to the Oklahoma City 
bombing.  After a mental status examination of the appellant, 
the VA psychiatrist entered a diagnosis of chronic PTSD.  

An April 2004 response from JSRRC reflects that they were 
unable to locate the combat records submitted by the 9th 
Signal Battalion for the time frame that would have verified 
the veteran's stressors.  It was also noted that Daily Staff 
Journals from the 2nd Battalion, 60th Infantry for the time 
periods from March to July 1989 documented at least fourteen 
separate enemy attacks against the 2nd Bn, 60th base camp at 
Tan Thanh/Tan Tru during the aforementioned period.
When examined by VA in June 2005, the VA examiner noted that 
he had reviewed the veteran's claims files, which revealed 
that the appellant had multiple traumas relating to childhood 
abuse, civilian violence in which he was shot, exposure to 
enemy fire and witnessing deaths of soldiers and enemy 
combatants during his service in the Republic of Vietnam, 
witnessing a tsunami in Hawaii, and being in close proximity 
to the "Oklahoma City Federal building."  The examiner 
indicated that at first, the veteran did not report having 
any problem in high school, but when he was asked about past 
legal problem, he disclosed that at age sixteen, he spent 
fourteen months in a forestry camp for burglary.  The 
examiner further noted that military records revealed that 
the veteran was committed to the California Youth Authority 
for two years for alleged burglary of a home, was paroled and 
released.  There was another notation of a burglary charge in 
1962.  

Regarding his military service in the Republic of Vietnam, 
the veteran stated during the June 2005 VA examination that 
he was with the 9th Infantry Division and was attached to the 
2nd and 60th Infantry.  He related that while in Vietnam and 
stationed with the 2nd and 60th at Tan Tru, he ran the radio 
and that his area was "rocketed every other day."  The 
veteran maintained that during the "TET in '68," "they" 
overran us and tried to blow us up with a satchel charge.  He 
reported being under constant sniper fire, which made him 
feel uncomfortable, and seeing people get their heads blown 
off (i.e., during the "TET of '68," he saw a man get his 
head blow off and his legs were still shaking.  He also saw a 
man get shot in the compound).  The appellant stated that in 
July 1969, he was as ordered to Hawaii, where he witnessed a 
tsunami that caused a lot of damage to the barracks in 1970.  

After a mental status evaluation of the veteran in June 2005, 
the VA examiner entered an Axis I diagnosis of PTSD, from 
childhood, adolescence and military, alcohol dependence and 
abuse, cocaine abuse, rule out schizophrenia versus substance 
abuse induced psychosis.  The examiner concluded that over 
the years, the veteran had reported the same traumas to 
multiple treatment providers and evaluators.  The examiner 
noted that the veteran had received the Army Commendation 
Medal in connection with military operation against a hostile 
force in the Republic of Vietnam.  The examiner related that 
the veteran also reported that this base had been overrun 
during the TET offensive, which began in 1968, and that 
appellant did not arrive in Vietnam until March 1969.  Thus, 
the examiner determined that there was some inconsistency 
between the veteran's reported history of his military 
service in the Republic of Vietnam and the record.  Overall, 
the VA examiner determined that while there was a prior 
history of pre-service trauma, given his documented exposure 
to enemy combatants and his consistent complaints over the 
years, that some of the veteran's symptoms were consistent 
with PTSD, at least in part, due to his miliary service.  

An October 2005 VA physician opined, after a review of the 
entire claims file, to specifically include the February 
1996, October 2000 and June 2005 VA reports, that the veteran 
met the criteria for PTSD, which was exacerbated by his 
experience in Vietnam.  In bolstering his opinion, the VA 
examiner noted that since leaving Vietnam, the veteran 
experienced sleep difficulties and discomfort around people.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
Court's decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 
38 C.F.R. § 3.304(f) were made effective the date of the 
Cohen decision. Service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f); Cohen.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the veteran engaged in 
"combat with the enemy." The Court has repeatedly instructed 
that VA must make a specific finding as to whether the 
veteran engaged in combat. 
See Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen, 10 
Vet. App. at 145. Participation in combat, a determination 
that is made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. 
See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  
See 38 U.S.C.A. § 1154(b) (West 2002).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that the 
reported in-service stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

Regarding these elements, the Board does not dispute that the 
veteran has been diagnosed as having PTSD (element 1) or that 
there is medical evidence of a causal nexus between the PTSD 
and a reported in-service stressor (element 3).  Concerning 
the second element, the Board first notes that the veteran 
did not receive any awards or decorations for valor, combat 
experience or combat injuries, and there is no evidence that 
he served in combat..  As discussed above, first and 
foremost, combat activity is not shown based combat-specific 
service awards, such as the Combat Infantryman Badge, Purple 
Heart Medal or Army Commendation and Bronze Star Medals with 
"V" device (italics added) for valor in combat.  In addition, 
the service medical records do not contain any clinical 
findings reflecting that the veteran sustained a combat-
related injury during his active service in the Republic of 
Vietnam.  Where the veteran did not serve in combat or the 
stressor is not related to combat, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor. Instead, the record must 
contain evidence that corroborates the veteran's statements 
as to the occurrence of the claimed stressor.  38 U.S.C.A. § 
1154(b); West v. Brown, 7 Vet. App. 70 (1994). 
38 C.F.R. § 3.304(d),(f).  Thus, because this case turns on 
whether there is any credible evidence supporting the 
occurrence of the veteran's reported stressors, it is 
necessary to address the matter of whether there is 
sufficient corroboration of the his claimed stressors to 
satisfy the stressor requirement.

After a careful review of the evidence, the Board finds that 
the veteran's claim must be denied because the preponderance 
of the evidence is against a finding that at least one of his 
reported stressors actually occurred.  In reaching this 
determination, the Board emphasizes that it is not required 
to accept either the veteran's uncorroborated account of 
alleged in-service stressful experience, or the opinion of VA 
examiner, who, relying on the history related by the veteran, 
has diagnosed the veteran as having PTSD.  See Samuels v. 
West, 11 Vet. App. 433, 435-36; 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this regard, 
the Board points out that the question of whether a specific 
event reported by a veteran as a stressor is a question of 
fact for the Board to decide, involving as it does factors 
that are historical.

Here, the RO undertook a great deal of development, including 
contacting JSRCC and reviewing the veteran's service medical 
record and service personnel records, and determined that 
there was no evidence supporting the occurrence of the 
veteran's alleged stressors.  In this regard, the veteran 
consistently maintained throughout the duration of the appeal 
that his PTSD developed, in part, as a result of several 
stressful events-being subjected to hostile fire and seeing 
service personnel dismembered--that occurred while attached 
to the 2nd Battalion, 6th Infantry Regiment (i.e., 2nd/60th 
Inf.) in Tan Tru as a communication specialist.  While JSRCC 
indicated that Daily Staff Journals from the 2nd Battalion, 
60th Infantry Regiment documented at least fourteen separate 
enemy attacks against its base camp at Tan Thanh/Tan Tru from 
March to July 1969, there is no corroboration in the service 
medical or personnel records that the veteran was assigned to 
the 2nd Battalion 60th Infantry Regiment at anytime during 
his military service in the Republic of Vietnam--service 
personnel records reflect that he was assigned to Company B, 
9th Signal Battalion, 9th Infantry Division.  

In addition, in June 2005, a VA physician reported that 
despite the consistency with which the veteran had reported 
his Vietnam-related stressors over the years, there were some 
inconsistencies in the record.  In this regard, the June 2005 
VA examiner noted that while the veteran had reported that 
his base had been overrun during the TET Offensive, which 
began in January 1968, he did not arrive in Vietnam until 
March 1969---service personnel records confirm that the 
veteran was not enroute for Vietnam until February 15, 1969.  
Moreover, there is no support for the veteran's other alleged 
stressor--witnessing a tsunami while assigned to the 29th 
Support Battalion in Hawaii from August 19, 1969 to August 
13, 1970.  As such, the Board finds that the veteran is not a 
credible historian with regard to his reported stressors.

In sum, the Board acknowledges that the veteran has been 
diagnosed as suffering from PTSD, and does not challenge the 
legitimacy of the medical evidence indicating that he has 
been diagnosed as having PTSD symptomatology that might be 
related to his reported in-service stressor.  The Board 
finds, however, that the evidence simply does not support his 
contentions that he experienced the stressors on which the 
diagnosis was based.  In light of the above, and in the 
absence of any verified stressor in substantiation of the 
PTSD diagnoses of PTSD, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.



ORDER

Service connection for PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


